Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Fei Shen on 3/2/2021.
AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listings of claims in the application.
Listing of Claims:
1. (Currently Amended) A communication method, comprising:
sending, by a base station, data to a first user equipment using a beam;
sending beam information of the beam to a second user equipment simultaneously or substantially simultaneously when sending the data to the first user equipment using the beam, wherein the beam information comprises identification information of the beam and a synchronization signal, the synchronization signal facilitating the second user equipment to synchronize with the base station; and
receiving, by the base station, demodulated beam quality information obtained by the second user equipment through demodulation according to the beam information sent by the base station, wherein the first user equipment is user equipment that has accessed the base station, and the second user equipment is user equipment that is to access the base station; and, wherein:
the beam information is stored in a preset fixed resource block; or
the beam information is stored in a storage location indicated by the base station.
2. (Canceled)
3. (Currently Amended) The method according to claim 1[[2]], further comprising:

4. (Canceled)
5. (Currently Amended) The method according to claim 1, wherein the beam information is stored in a preset fixed resource block comprises:
in a multicarrier system, the beam information is stored in a selected preset contiguous or non-contiguous frequency resources;
in a single carrier system, the beam information is stored in different time segments; or
the beam information is stored in a data field.
6. (Original) The method according to claim 1, wherein the synchronization signal and the identification information in the beam information are located in a same field of a same subframe.
7. (Currently Amended) A communication method, comprising:
receiving, by a first user equipment, first beam information from a base station; and
receiving, by the first user equipment, data from the base station according to the first beam information, wherein the data is sent by the base station simultaneously or substantially simultaneously with second beam information of a beam that the , wherein:
a beam identifier indicated by the first beam information is same with a beam identifier indicated by the second beam information; and
the second beam information is stored in a preset fixed resource block, [[; ]]or 

8. (Previously Presented) The method according to claim 7, further comprising:
reporting, by the second user equipment, beam selection information to the base station, wherein the beam selection information is generated by the second user equipment according to the second beam information sent by the base station and demodulated beam quality information, the beam selection information indicates beam identification of an obtained beam and beam quality of the obtained beam, wherein the obtained beam is obtained after the second user equipment performs comparison according to the demodulated beam quality information.
9 -10. (Canceled)
11. (Currently Amended) A communication device, comprising:
a transmitter, configured to:
 send data to a first user equipment using a beam, and 

a receiver, configured to receive demodulated beam quality information obtained by the second user equipment through demodulation according to the beam information sent by the base station, wherein the first user equipment is user equipment that has accessed the base station, and the second user equipment is user equipment that is to access the base station; and, wherein
the beam information is stored in a preset fixed resource block; or
the beam information is stored in a storage location indicated by the base station.
12. (Canceled)
13. (Previously Presented) The communication device according to claim 11, the receiver is further configured to:
receive beam selection information reported by the second user equipment, wherein the beam selection information is generated according to the beam information sent by the base station and the demodulated beam quality information, and the beam selection information indicates beam identification of an obtained beam and beam quality of the obtained beam, wherein the obtained beam is obtained after the second user equipment performs comparison according to the demodulated beam quality information.
14. (Canceled)

in a multicarrier system, the beam information is stored in a selected preset contiguous or non-contiguous frequency resources; or
in a single carrier system, the beam information is stored in different time segments; or
the beam information is stored in a data field.
16. (Original) The communication device according to claim 11, wherein the synchronization signal and the identification information in the beam information are located in a same field of a same subframe.
17. (Currently Amended) A communication device, comprising:
a transmitter, configured to:
receive first beam information from a base station; and
receive data from the base station according to the first beam information, wherein the data is sent by the base station simultaneously or substantially simultaneously with second beam information of a beam that the base station sends the data, wherein the second beam information comprises identification information of the beam and a synchronization signal, synchronization signal facilitating a second user equipment to synchronize with the base station;
wherein:
a beam identifier indicated by the first beam information is same with a beam identifier indicated by the second beam information; and[[.]]
the second beam information is stored in a preset fixed resource block, [[;]] or

18. (Canceled)


Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD B ABELSON/Primary Examiner, Art Unit 2476